ORDER OF DENIAL
¶ 1 This matter came before the Fort Peck Appellate Court on a CONTINUING OBJECTION; MOTION FOR RECONSIDERATION; MOTION FOR SUSPENSION OF RULES; MOTION FOR CONTINUANCE AND POSTPONEMENT, filed October 19, 2015 by Lay Advocate Sharon Avery on behalf of Eileen Lambert. A review of this Court’s record reflects that no order has ever been issued by the Appellate Court in this matter. This Court can only entertain this type of motion when an order, decision or opinion has been issued by this Court. See Rule 9 of the Rules of Procedure in the Court of Appeals, Appendix 8 CCOJ.
¶ 2 Given Advocate Avery’s failure to file any appropriate notice of appeal, the lack of compliance with the applicable rules regarding a motion to reconsider and the lack of clarity regarding the purpose for the other motions filed, all of Defen-dani/Petitioner’s motions are hereby DENIED.
SO ORDER.